Citation Nr: 1222584	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service-connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1968. He was in civil confinement for a period of 1107 days, from March 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran requested a hearing before the Board, but he withdrew that request in December 2011. 38 C.F.R. 
§ 20.704(e) (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of increased rating for service-connected anxiety has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1. By his failure to attend a scheduled VA examination, the Veteran has foreclosed further development towards substantiation of his claim. 

2. Based on the available record, the Veteran did not engage in combat with the enemy during his active military service; he was not subject to hostile military or terrorist activity, and his claimed in-service stressors have not been corroborated.

3. Based on the available record, PTSD was not incurred in or aggravated by any incident of military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the preponderance of the evidence shows that the Veteran's claimed PTSD is not due to service and is not related to any incidence of service. Accordingly, the Board denies the Veteran's claim for service connection for PTSD.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).






Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a December 2008 VCAA letter as to the evidence necessary to substantiate his claim for service connection for PTSD. This notice was reiterated in a May 2011 VCAA letter. These letters also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the December 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

With regard to the duty to assist, the claims file contains service treatment records and the Veteran's service personnel file. A March 2009 VA rating decision indicated that a search of electronic medical records for Eastern Colorado, Memphis, Denver, Oklahoma, Wyoming, and Ohio Medical Centers did not have any progress notes written for the Veteran. 
Additionally, the claims file contains the Veteran's statements in support of his claims. 

In December 2008 and May 2011 VCAA letters, the Veteran was advised to provide authorization for release for any medical records not received by VA and in his claims folder. The Veteran did not respond to these letters and did not submit any records independently. The Board finds that the VA made adequate efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A.

With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was scheduled for a VA PTSD examination in October 2011, but he failed to appear for the scheduled examination. Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination, scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b) (2010). The Veteran was informed that he had failed to appear for the scheduled VA examination in a supplemental statement of the case issued in December 2011. He was informed by telephone of the importance of the examination in December 2011. He nevertheless declined to have his examination rescheduled.

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). 

The Veteran is in receipt of service connection for an anxiety disorder. He was to be afforded a VA examination in large part in order to ascertain whether he had PTSD, separately from the presently service-connected mental disorder. However, the Veteran's lack of full cooperation in the development of his claim is a factor in the Board's decision to cease further development and to decide his claim based on the evidence of record - the Veteran clearly will not cooperate in further efforts towards substantiation of his appeal.

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "note" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

Generally, if a veteran's stressor is unrelated to hostile military or terrorist activity, his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source (such as service records) corroborating his testimony or statements. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 270 (2004) (a veteran's lay testimony alone is insufficient proof of a noncombat stressor). The available sources for corroboration of a claimed stressor may include sources of evidence such as competent lay statements from third-party individuals, and are not directly limited to service records. See Cohen, 10 Vet. App. at 143. Credible supporting evidence of the actual occurrence of an in-service stressor does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process." Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran served on active duty from February 1961 to February 1968. This period includes 1107 days (March 21, 1964 to May 31, 1967) of confinement by Japanese civilian authorities. The record indicates that the Veteran was convicted by a Japanese court of competent jurisdiction; and by courts-martial - the latter involving one count of conspiracy and four counts of larceny associated with the conspiracy charge. 

In a February 1961 enlistment examination, clinical psychiatric examination of the Veteran was indicated to be normal.

In a February 1968 separation examination, the examining physician noted the Veteran reported nervousness and excessive worry due to military duty, but the physician reported that it was not disabling.

A September 1968 VA psychological examination reported the Veteran had a very mild state of anxiety. The Veteran reported experiencing nightmares since service and being agitated over "little things," although the source of this agitation was not stated. The Veteran indicated that he received psychiatric treatment during service. The examiner reported the Veteran claimed no delusions or hallucinations and that he was not able "to obtain much" from the Veteran about his in-service or pre-service difficulties. The examiner noted that the Veteran would not discuss his service difficulties.

The Veteran was granted service connection for an anxiety state in an October 1968 rating decision. His anxiety disorder has been rated as noncompensably disabling from that time forward.

The Veteran initiated an informal claim for service connection for PTSD in October 2008. The VA requested information in support of the claim in a December 2008 letter. However, the Veteran did not provide medical reports for post-service treatment or return forms authorizing release of medical records for mental health providers who may have seen him since service.

In a July 2010 substantive appeal (VA Form 9), the Veteran reported his in-service confinement in Japanese prison and described his military criminal offenses, which resulted in civil court action. 

In an August 2010 letter, the Veteran's private physician indicated that he was being treated for PTSD, that he was in the military for about seven years, and since service the Veteran experienced depression, night terrors, sleeplessness, paranoia, aversion to crowds, alcohol abuse, and drug abuse. The physician indicated that the Veteran's night terrors have been associated with somnambulism where he "frequently tries to grab a gun, sees people with no eyes, cries, speaks Japanese, and appears to be trying to escape."

The Veteran failed to report for a scheduled VA PTSD examination in October 2011. 38 C.F.R. § 3.655. The Veteran failed to provide notice that he would not attend the examination. In December 2011, the Veteran indicated that he missed the October 2011examination due to illness and because of a lack of transportation. Although the Veteran was advised that the examination would be rescheduled, the Veteran expressly declined such an opportunity in December 2011. 

The evidence suggests that the Veteran's time in Japan, including his incarceration, may be highly relevant to claimed PTSD. As reported by the private examiner in August 2010, the Veteran has reported as symptoms speaking Japanese and appearing to try "to escape." From this perspective, if the Veteran has PTSD, it is unclear whether the disorder was caused by any in-service incident or incidents, as opposed to any occurrences associated with his offenses or confinement by Japanese authorities. The latter would likely have constituted willful misconduct, for purposes of veterans' benefits as it would have likely been deemed acts involving conscious wrongdoing or known prohibited action. 38 C.F.R. §§ 3.1(n) , 3.301. 

On the current record and because the Veteran failed to cooperate in attending a VA medical examination, VA is unable to ascertain the basis of his alleged PTSD.   There are service treatment records indicating psychiatric treatment during service, however as noted the Veteran is in receipt of service connection for anxiety. From the current medical evidence it is not clear whether the Veteran has PTSD as a result of service. The evidence is not complete with respect to the claims on appeal because the Veteran did not attend a scheduled October 2011 VA examination for the purpose of adjudication of his claim. The examiner would have provided the Veteran an opportunity to relate a lay history as to in-service stressors and as to the symptoms of his PTSD from active service forward, would have determined whether the Veteran has current PTSD, and would have provided a VA medical nexus opinion as to whether any PTSD symptoms began during service or are related to any incident of service.

The Veteran was advised in a December 2011 supplemental statement of the case that he had failed to attend his scheduled VA examination, and the RO continued the denial of the Veteran's claims based on the evidence of record. 38 C.F.R. § 3.655. The Veteran did not dispute that he failed to attend the VA examination, but requested that the claim be forwarded to the Board without rescheduling the examination. As a result, the Board has adjudicated the claim based on the evidence in the claims file, as described above, in accordance with VA regulations. See 38 C.F.R. § 3.655.

An August 2010 letter from the Veteran's private physician indicated that the Veteran receives treatment for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions; most of the probative value of a medical opinion comes from its reasoning). The physician statement does not identify a specific stressor that caused the claimed PTSD, and provides no rationale for his diagnosis. The physician's statement is therefore of essentially no probative value as to whether the Veteran has PTSD that is attributable to an in-service stressor.

The evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). The Veteran is not the recipient of any combat-related awards or decorations. The Veteran's service personnel file does not indicate combat service, and he has not contended he served in combat or was subject to hostile military or terrorist activity.

Since the Board finds that the Veteran did not engage in combat with the enemy, and was not subject to hostile military or terrorist activity, there must be credible supporting evidence of record that the alleged stressors occurred in order to warrant service connection. Credible evidence that the claimed in-service stressors occurred is still required, and credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2011). 

In order to establish service connection for a Veteran who had no combat experience, as here, there must be independent evidence of record to corroborate the Veteran's statement as to the occurrence of a claimed stressor. See Doran, 6 Vet. App. 288-89 (1994). The Veteran's lay statements alone are not enough to establish the occurrence of an alleged stressor. See Moreau, 9 Vet. App. 389, 395 (1996).

Additionally, the Veteran reported that he was voluntarily committed to San Diego General Hospital in mid-1968 following an accidental self-inflicted gunshot wound The record indicates that the Veteran did not provide a copy of this hospitalization and that the Veteran did not provide VA with an authorization form for VA to obtain records.

In a September 2010 statement, the Veteran related (1) seeing a floating head looking at him with bullet wound in the head while sleeping, (2) finding it difficult to be in a crowd, and that he (3) participated in an experiment during service where he consumed a red liquid and was hooked up to a machine for two to three hours. The Veteran indicated that a private medical doctor, now deceased, referred him to three men who interviewed him and said they could not rule him more than 15%. The Veteran did not indicate what the 15% was in reference to and did not provide any contact information for the men referenced in the September 2010 statement. The Veteran's service personnel file does not indicate that he participated in an experiment. His claim of such an experiment is not consistent with the circumstances of his service and is not credible.

The RO has made all appropriate attempts to substantiate the Veteran's claimed-in service stressors. In February 2008, VA request that the Veteran respond to a questionnaire about the specific details of the personal trauma incidents and or combat related events that resulted in the claimed PTSD. The Veteran did not respond to this letter. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This decision is not intended to diminish in any way the degree to which service connection is in effect for the Veteran's anxiety disorder. His pending claim for an increased rating for an anxiety disorder is referred to the RO in the introduction section of this decision.




ORDER

Service-connection for PTSD is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


